DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on February 19, 2020, is a continuation of a prior U.S. non-provisional application, filed on November 25, 2019, that is a continuation of a prior U.S. non-provisional application, filed on April 5, 2019, and claims benefit to U.S. provisional applications, filed on May 11, 2018 and April 5, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2020, March 4, 2020, October 2, 2020, and January 4, 2021 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 6, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be considered allowable upon filing a terminal disclaimer, and if rewritten in independent form to include all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for the indication of allowable subject matter. 
Aiba et al. (US 2019/0074929 A1) provides reference disclosure considered relevant to the RRC-layer signaling recited by the claimed invention (Aiba, para. [0137], “Also, the RRC message may include fourth information used for configuring a PDSCH transmission mode (e.g., a type of the PDSCH transmission, a scheme of the PDSCH transmission). For example, the gNB 160 may configure the PDSCH transmission mode that supports one TB (one TB transmission). Also, the gNB 160 may configure the PDSCH transmission mode that supports up to two TBs (up to two TBs transmission). And, in a case that the PDSCH transmission that supports one TB is configured, the UE 102 may apply the process of the single codeword case for the PDSCH reception (i.e., the CGB(s)-based PDSCH reception). Also, in a case that the PDSCH transmission mode that supports up to two TBs is configured, the UE 102 may apply the process of the multiple codeword case for the PDSCH reception (i.e., the CGB(s)-based PDSCH reception)…”) However, Aiba et al. does not provide prior art for the claimed invention directed to processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP, wherein the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP is based on: receiving, by the UE through a first RRC-layer signaling, a first maxNrofCodeWordsScheduledByDCI parameter for the first DL BWP that is equal to 1, and receiving, by the UE through a second RRC-layer signaling, a second maxNrofCodeWordsScheduledByDCI parameter for the second DL BWP that is equal to 2. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-15 of U.S. Patent No. 10,492,196. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and as such considered obvious variants thereof to a person having ordinary skill in the art. It is noted that present claim 5 recites “determining that second TB information, which is related to another TB among the 2 TBs is disabled,” and reference claim 1 recites “among the second information related to scheduling 
Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-11 of U.S. Patent Application No. 16/694,677. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and as such considered obvious variants thereof to a person having ordinary skill in the art. It is noted that present claim 5 recites “determining that second TB information, which is related to another TB among the 2 TBs is disabled,” and reference claim 1 recites “wherein, based on (i) the DCI scheduling only 1 TB and (ii) the second BWP supporting 2 TBs, information related to a second TB among the 2 TBs is disabled,” with an obvious correspondence. Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, see http:// www.uspto.gov/ patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 3-5, 7-11, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2019/0150183 A1) in view of Li et al. (US 2020/0296758 A1).
1. A method performed by a user equipment (UE) in a wireless communication system (Aiba, FIG. 4), the method comprising: 
receiving, in a first downlink (DL) Bandwidth Part (BWP), Downlink Control Information (DCI) comprising (i) BWP switching information that indicates switching an active DL BWP from the first DL BWP to a second DL BWP, and (ii) Transport Block (TB) information that is related to a TB for a Physical Downlink Shared Channel (PDSCH) (Li, paras. [0234], [0235], “The base station sends first DCI to the UE by using the first BWP, where the first DCI is used to indicate PDSCH scheduling information of the second BWP, and the first DCI does not include an information field related to an indication of the second transport block (TB). For example, the information field related to the second TB includes at least one of an information field indicating a modulation and coding scheme (MCS), an information field indicating a new data indicator (NDI), and an information field indicating a redundancy version (RV). [ ] Similarly, the indication information field of the second TB in this method may be replaced with an indication information field of a first TB.” emphasis added.); 
based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP: processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP (Li, paras. [0234]-[0236], “…By using this method, transmission of only one TB in the second BWP is enabled, so that a scheduling requirement of the second BWP can be satisfied by using smaller-size first DCI. When BWP switching or cross-BWP scheduling is performed, it is possible that the base station and the UE do not determine channel state information in the second BWP, or do not determine timely and accurate channel state information in the second BWP. Consequently, multiflow transmission is difficult to enable during BWP switching or cross-BWP scheduling, transmission of two TBs cannot be enabled, and transmission of only one TB can be enabled. In this case, discarding the information field of the second TB for the first DCI can satisfy the scheduling requirement of the second BWP.” emphasis added. Id.); and 
receiving the PDSCH in the second DL BWP based on the BWP switching information and the TB information (Aiba, para. [0054], “Also, for example, PSCH may be defined. For example, in a case that the downlink PSCH resource (e.g., the PDSCH, the PDSCH resource) is scheduled by using the DCI format(s), the UE 102 may receive the downlink data, on the scheduled downlink PSCH resource (e.g., the PDSCH, the PDSCH resource). Also, in a case that the uplink PSCH resource (e.g., the PUSCH, the PUSCH resource) is scheduled by using the DCI format(s), the UE 102 transmits the uplink data, on the scheduled uplink PSCH resource (e.g., the PUSCH, the PUSCH resource). Namely, the downlink PSCH may be used to transmit the downlink data (i.e., DL-SCH, a downlink transport block(s)). And, the uplink PSCH may be used to transmit the uplink data (i.e., UL-SCH, an uplink transport block(s)).” emphasis added.)
Aiba et al. may not seem to describe the identical claimed invention, such as based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP: processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP. In the same field of endeavor, Li et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP: processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP (Li, paras. [0234]-[0236], “…By using this method, transmission of only one TB in the second BWP is enabled, so that a scheduling requirement of the second BWP can be satisfied by using smaller-size first DCI. When BWP switching or cross-BWP scheduling is performed, it is possible that the base station and the UE do ” Id.) The prior art disclosure and suggestion(s) of Li et al. are for reasons of satisfying scheduling requirements of the second BWP (Li, paras. [0234]-[0236], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of satisfying scheduling requirements of the second BWP.
3. The method of claim 1, wherein processing the TB information in the DCI as relating to only the one TB among the 2 TBs configured for the PDSCH in the second DL BWP comprises: 
processing first TB information which is related to the one TB among the 2 TBs (Li, paras. [0234]-[0236], Id.); and 
ignoring second TB information which is related to another TB among the 2 TBs (Li, paras. [0234]-[0236], Id.)
4. The method of claim 3, wherein ignoring the second TB information comprises: 
processing the TB information in the DCI by ignoring bit fields for a Modulation and Coding Scheme (MCS), a New Data Indicator (NDI), and a Redundancy Version (RV) for the another TB among the 2 TBs (Li, paras. [0234]-[0236], Id.)
5. The method of claim 1, wherein processing the TB information in the DCI as relating to only the one TB among the 2 TBs configured for the PDSCH in the second DL BWP comprises: 
Li, paras. [0234]-[0236], Id.); and 
determining that second TB information, which is related to another TB among the 2 TBs, is disabled (Li, paras. [0234]-[0236], Id.)
7. The method of claim 1, wherein transmission configuration information (TCI) for the second DL BWP is same as TCI information related to the DCI (Aiba, para. [0112], “…Here, the DCI format Z and/or the DCI format K described herein may be assumed to be included in a DCI format C in some implementations for the sake of simplifying descriptions. As described above, the DCI format C may be used for activating, deactivating, and/or switching the serving cell(s) and/or the BWP(s). Namely, the DCI format B may be an activating/deactivating/switching DCI. Also, the control resource set (i.e., CORESET) of a search space (e.g., the UE-specific search space, the common search space, and/or the PDCCH) in which the DCI format C is monitored may be used to activate, deactivate, and/or switch the serving cell(s) and/or the BWP(s).” emphasis added.)
8. The method of claim 7, wherein the TCI information related to the DCI comprises: TCI information for a Control Resource Set (CORESET) that is related to the DCI (Aiba, para. [0112], “…Here, the DCI format Z and/or the DCI format K described herein may be assumed to be included in a DCI format C in some implementations for the sake of simplifying descriptions. As described above, the DCI format C may be used for activating, deactivating, and/or switching the serving cell(s) and/or the BWP(s). Namely, the DCI format B may be an activating/deactivating/switching DCI. Also, the control resource set (i.e., CORESET) of a search space (e.g., the UE-specific search space, the common search space, and/or the PDCCH) in which the DCI format C is monitored may be used to activate, deactivate, and/or switch the serving cell(s) and/or the BWP(s).” emphasis added. Id.)
Aiba, para. [0145], “Here, for example, for each DL BWP or UL BWP in a set of DL BWPs or UL BWPs, respectively, the gNB 160 may configure, e.g., by using the higher layer signal, one or more parameters (e.g., the subcarrier spacing (i.e., the numerology), a cyclic prefix, a number of contiguous PRBs, an offset of the first PRB of the DL BWP in the DL bandwidth, and/or an offset of the first PRB of the UL BWP in the UL bandwidth). Namely, the gNB 160 may transmit, e.g., by using the higher layer signal, information used for configuring the ore more parameters. Namely, for example, each DL BWP in the set of DL BWPs may have different bandwidth (i.e., different numbers of contiguous PRBs)…” emphasis added.)
10. The method of claim 1, wherein the active DL BWP consists of a plurality of physical resource blocks (PRBs) that are contiguous in frequency, and in which the UE is configured to receive the PDSCH (Aiba, para. [0146], “Namely, for example, the UE 102 may perform, based on the one or more parameters, a reception on the PDCCH and/or the PDSCH in the DL BWP. Also, the UE 102 may perform, based on the one or more parameters, a transmission on the PUSCH and/or the PUCCH in the UL BWP. Namely, the DL BWP from the configured DL BWP set for DL receptions (i.e., the reception on the PDCCH and/or the PDSCH) may be configured (e.g., by using the higher layer signal) and/or indicated (e.g., by using the DCI format(s)). […] For example, the initial activated DL BWP that is defined by a location and number of contiguous PRB(s), the subcarrier spacing, and/or the cyclic prefix may be the DL BWP for the control resource set for the common search space. Also, as described above, in a case that the BWP indicator is configured (e.g., present) in the DCI format(s) scheduling the PDSCH (e.g., the PDSCH reception), the value(s) of the BWP indicator may be used for indicating the activated DL BWP, from the configured DL BWP, for the DL receptions…” emphasis added.)
Aiba, FIG. 8), the apparatus comprising: 
at least one processor (Aiba, FIG. 8, Id.); and 
at least one memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Aiba, FIG. 8, Id.), perform operations comprising: 
receiving, in a first downlink (DL) Bandwidth Part (BWP), Downlink Control Information (DCI) comprising (i) BWP switching information that indicates switching an active DL BWP from the first DL BWP to a second DL BWP, and (ii) Transport Block (TB) information that is related to a TB for a Physical Downlink Shared Channel (PDSCH) (Li, paras. [0234], [0235], Id.); 
based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP: processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP (Li, paras. [0234]-[0236], Id.); and 
receiving the PDSCH in the second DL BWP based on the BWP switching information and the TB information (Aiba, para. [0054], Id. cf. Claim 1).
Aiba et al. may not seem to describe the identical claimed invention, such as based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP: processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP. In the same field of endeavor, Li et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP Li, paras. [0234]-[0236], Id.) The prior art disclosure and suggestion(s) of Li et al. are for reasons of satisfying scheduling requirements of the second BWP (Li, paras. [0234]-[0236], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of satisfying scheduling requirements of the second BWP.
13. The apparatus of claim 11, wherein processing the TB information in the DCI as relating to only the one TB among the 2 TBs configured for the PDSCH in the second DL BWP comprises: 
processing first TB information which is related to the one TB among the 2 TBs (Li, paras. [0234]-[0236], Id.); and 
ignoring second TB information which is related to another TB among the 2 TBs (Li, paras. [0234]-[0236], Id. cf. Claim 3).
14. The apparatus of claim 13, wherein ignoring the second TB information comprises: 
processing the TB information in the DCI by ignoring bit fields for a Modulation and Coding Scheme (MCS), a New Data Indicator (NDI), and a Redundancy Version (RV) for the another TB among the 2 TBs (Li, paras. [0234]-[0236], Id. cf. Claim 4).
16. A user equipment (UE) configured to operate in a wireless communication system (Aiba, FIG. 8, Id.), the UE comprising: 
a transceiver (Aiba, FIG. 8, Id.); 
at least one processor (Aiba, FIG. 8, Id.); and 
Aiba, FIG. 8, Id.), perform operations comprising: 
receiving, in a first downlink (DL) Bandwidth Part (BWP), Downlink Control Information (DCI) comprising (i) BWP switching information that indicates switching an active DL BWP from the first DL BWP to a second DL BWP, and (ii) Transport Block (TB) information that is related to a TB for a Physical Downlink Shared Channel (PDSCH) (Li, paras. [0234], [0235], Id.); 
based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP: processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP (Li, paras. [0234]-[0236], Id.); and 
receiving the PDSCH in the second DL BWP based on the BWP switching information and the TB information (Aiba, para. [0054], Id. cf. Claim 1).
Aiba et al. may not seem to describe the identical claimed invention, such as based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP: processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP. In the same field of endeavor, Li et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as based on the UE being configured to receive at most 1 TB for the PDSCH in the first DL BWP and at most 2 TBs for the PDSCH in the second DL BWP: processing the TB information in the DCI as relating to only one TB among the 2 TBs configured for the PDSCH in the second DL BWP (Li, paras. [0234]-[0236], Id.) The prior art disclosure and suggestion(s) of Li et al. are for reasons of Li, paras. [0234]-[0236], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of satisfying scheduling requirements of the second BWP.
18. The UE of claim 16, wherein processing the TB information in the DCI as relating to only the one TB among the 2 TBs configured for the PDSCH in the second DL BWP comprises: 
processing first TB information which is related to the one TB among the 2 TBs (Li, paras. [0234]-[0236], Id.); and 
ignoring second TB information which is related to another TB among the 2 TBs (Li, paras. [0234]-[0236], Id. cf. Claim 3).
19. The UE of claim 18, wherein ignoring the second TB information comprises: 
processing the TB information in the DCI by ignoring bit fields for a Modulation and Coding Scheme (MCS), a New Data Indicator (NDI), and a Redundancy Version (RV) for the another TB among the 2 TBs (Li, paras. [0234]-[0236], Id. cf. Claim 4).
Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2019/0150183 A1) in view of Li et al. (US 2020/0296758 A1), further in view of Qualcomm, "Remaining Issues on BWP," R1-1802844, Athens, Greece, February 26 - March 2, 2018.
2. The method of claim 1, wherein processing the TB information in the DCI as relating to only the one TB among the 2 TBs configured for the PDSCH in the second DL BWP comprises: 
processing first TB information which is related to the one TB among the 2 TBs (Li, paras. [0234]-[0236], Id.); and 
Qualcomm, p. 4, “Proposal 2: For Option 3b and 3c, for a DCI that carries cross-BWP scheduling information, when DCI field content is intended to be truncated to fewer number of bits to match the new BWP based on a transformation rule, gNB should populate the to-be-truncated bits with zero so that UE may perform extra error checking when applying the truncation.”) The prior art disclosure and suggestion(s) of Qualcomm are for reasons performing extra error checking when applying the DCI field content truncation (Qualcomm, p. 4, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons performing extra error checking when applying the DCI field content truncation.
12. The apparatus of claim 11, wherein processing the TB information in the DCI as relating to only the one TB among the 2 TBs configured for the PDSCH in the second DL BWP comprises: 
processing first TB information which is related to the one TB among the 2 TBs (Li, paras. [0234]-[0236], Id.); and 
determining that second TB information, which is related to another TB among the 2 TBs, consists of zero-padding (Qualcomm, p. 4, Id. cf. Claim 2).
17. The UE of claim 16, wherein processing the TB information in the DCI as relating to only the one TB among the 2 TBs configured for the PDSCH in the second DL BWP comprises: 
processing first TB information which is related to the one TB among the 2 TBs (Li, paras. [0234]-[0236], Id.); and 
Qualcomm, p. 4, Id. cf. Claim 2).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476